Citation Nr: 0411527	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  01-03 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an assignment of a higher initial disability 
rating for service-connected post-traumatic stress disorder 
(PTSD), currently rated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1952 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In a June 2000 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating, effective October 1997.  In August 2002, the RO 
increased the rating to 50 percent disabling, effective 
October 1997.  

In a March 2003 Board decision, the Board denied the 
veteran's claim for a higher initial disability rating for 
service-connected PTSD.  The veteran then appealed the 
Board's March 2003 decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a November 2003 
Order, the Court vacated the Board's decision and remanded 
the case to the Board for further action consistent with a 
November 2003 Joint Motion of the parties.

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

The November 2003 Joint Motion upon which the Court Order was 
based pointed out, among other things, a perceived 
discrepancy between findings reported on clinical examination 
and the Global Assessment of Functioning (GAF) score assigned 
by the examiner.  The Joint Motion mentioned obtaining 
clarification from the examiner or re-examination as possible 
avenues to clarify the severity of the veteran's service-
connected PTSD.  A January 2002 VA medical record refers to a 
decline in psychological functioning since the last 
examination.  In order to ensure a current record reflecting 
an accurate assessment of the impairment resulting from the 
veteran's PTSD, the Board believes that another VA PTSD 
examination is warranted.  



Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the record and 
take appropriate action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran was provided 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

2.  The veteran should be scheduled for a 
VA PTSD examination to ascertain the 
current severity of his service-connected 
PTSD.  It is imperative that the claims 
file be made available to the examiner 
for review in connection with the 
examination.  All examination findings 
should be clearly reported to allow for 
evaluation under VA's diagnostic criteria 
for PTSD.  The examiner should assign a 
GAF score and comment on the significance 
of the GAF score and the symptomatology 
and resulting impairment which support 
the GAF score. 

3.  The RO should then review the 
expanded record and determine whether a 
higher rating is warranted for service-
connected PTSD.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




